DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 

Response to Amendment
Amendment dated 11/01/2021has been entered. Claims 1-4, 9, 10, 16-17 are amended. Claims 11 and 21 are cancelled. New claim 22 are added. Claims 1-10, 12-20 and 22 remain pending in application.

Response to Arguments

Applicant’s argument filed 11/01/2021 are acknowledged but are moot since a new ground of rejection is made in view of new secondary reference Sri-Jayantha et al (US 8,047,421 B2) (see rejections below) and none of the arguments applies to the new combination used in current rejection. 


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US patent 9,576,926 B2  in view of Kown (US 2011/0233771 A1) in view of Sri-Jayantha et al. (US 8,047,421 B2

Pertaining to claim 1, all of the limitations of claim 1 are found in claim 14 of ‘926 except wherein the first inner metal pad has an elliptical top-view shape  when viewed in a top view of the package and wherein the plurality of non-elongated metal pads have round top-view shapes  when viewed in the top view of the package;
But Kown (Fig. 5 below) discloses, non-elongated metal pads (B) surrounding first inner metal pad (A) wherein the non-elongated metals pads B are round top-view shape when viewed in top view of the package and 

    PNG
    media_image1.png
    667
    664
    media_image1.png
    Greyscale

Sri-Jayantha discloses, rounds-shaped pads (Fig. 3b) replaced by oval-shaped pads (Fig. 4a) under device die 
An elliptic pad not only increases the fatigue limit but also reduces the current density within the solder, resulting in a substantial mitigation of any encountered damage caused by electro migration thereby enhanced reliability (Col. 3, line 7-11, abstract)

    PNG
    media_image2.png
    208
    279
    media_image2.png
    Greyscale



It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify ‘926 such that wherein the first inner metal pad has an elliptical top-view shape when viewed in a top view of the package and wherein the plurality of non-elongated metal pads have round top-view shapes when viewed in the top view of the package, according to disclosing of Known and Sri-Jayantha above, in order to increases the fatigue limit but also reduce the current density within the solder, resulting in a substantial mitigation of any encountered damage caused by electro migration and thereby enhanced reliability, as taught by Sri-Jayantha above.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2,5-8, 10, 12-14, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over of Kown (US 2011/0233771 A1) in view of Lin et al. (US 2013/0277851 A1) in view of Sri-Jayantha et al. (US 8,047,421 B2)

Regarding claim 1, Kown discloses,

    PNG
    media_image3.png
    572
    603
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    412
    732
    media_image4.png
    Greyscale

A package (see annotated Fig. 8 above) comprising: a plurality of dielectric layers (including insulating layer 110 & insulating top protection layer 130’ as shown above; para[0080] , para [0104]) ;………; 
a first device die (140)……….; 
a plurality of metal pads (electrode pad 122’, part of metal interconnection layer 120’ , para [0102]) ……. ,
wherein the plurality of metal pads comprises: a first inner metal pad (metal pad A as shown above formed in inner area of the package); 
and a plurality of non-elongated metal pads (metal pads B as shown non-elongated compared to metal pad A) surrounding the first inner metal pad (as seen in Fig. 5 and Fig. 8 above)………; 
and a plurality of solder regions (160) contacting the plurality of metal pads (as seen in Fig. 8 above).
But Kwon does not explicitly disclose, 
Wherein the first inner metal pad has an elliptical top-view shape when viewed in a top view of the package,
wherein the plurality of non-elongated metal pads have round top-view shapes when viewed in the top view of the package; 
and a plurality of solder regions contacting the plurality of metal pads.
…a plurality of redistribution lines in the plurality of dielectric layers;
…….over and electrically coupling to the plurality of redistribution lines
…underlying and electrically coupling to the plurality of redistribution lines
But Kwon further discloses, at least one inner interconnection layer may be further formed in the dielectric layer 110 (para [0103], para [0080]).
Meanwhile, Lin discloses, die 124 may be electrically connected to solder ball 600 via a interconnect formed in 590 (as marked in Fig, 11r below, para [0134]).

    PNG
    media_image5.png
    353
    684
    media_image5.png
    Greyscale


Thus, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Kown’s package such that an inner interconnection layer a plurality of redistribution lines in the plurality of dielectric layers (121’ in 130’ & the inner interconnect layer formed in 110 connected to die) and the first device die (140) over and electrically coupling to the plurality of redistribution lines and the plurality of metal pads (122’) underlying and electrically coupling to the plurality of redistribution lines, according to disclosing of Kown above, in order to connect the die to external electrical components.
But Kown & Lin still does not explicitly disclose,
Wherein the first inner metal pad has an elliptical top-view shape when viewed in a top view of the package,
wherein the plurality of non-elongated metal pads have round top-view shapes when viewed in the top view of the package;
But Sri-Jayantha discloses, 
An elliptic pad at corner locations on a semiconductor chip not only increases the fatigue limit but also reduces the current density within the solder, resulting in a substantial mitigation of any encountered damage caused by electro migration and thereby enhanced reliability (see Fig. 4a Vs. Fig. 3(b), Col. 3, lines 7-10, abstract).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Kwon & Lin such that contact electrode/pad of chip 140 is arranged according to Fig. 4(a) of Sri-Jayantha (see examiner modified Fig. 5 of Kwon below for illustration purpose), such that a first inner metal pad (as marked in Fig. 5 below)  and a plurality of non-elongated metal pads (as marked in Fig. 5 below) surrounding the first inner metal pad  wherein the first inner metal pad has an elliptical top-view shape when viewed in a top view of the package and wherein the plurality of non-elongated metal pads have round top-view shapes when viewed in the top view of the package, according to disclosing of t Sri-Jayantha above, in order to increases the fatigue limit but also 


    PNG
    media_image6.png
    647
    622
    media_image6.png
    Greyscale



Regarding claim 2, Kwon, Lin & Sri-Jayantha disclose the package of claim 1 and further disclose, 



    PNG
    media_image7.png
    647
    622
    media_image7.png
    Greyscale


wherein the plurality of metal pads form an array (comprising all metal pads in modified Fig. 5 above), and the array includes four corner metal pads at four corners of the package (metal pad M, N, O, P at corner as shown) , and the first inner metal pad is in a sub-array of the array (as shown above, sub-


Regarding claim 5, Kwon, Lin & Sri-Jayantha disclose the package of claim 1 and further discloses, wherein the first device die overlaps the first inner metal pad (as obvious from modified Fig. 5 above, metal pad A  overlaps device die).

Regarding claim 6, Kwon, Lin & Sri-Jayantha disclose the package of claim 5 and further discloses, wherein in a plane view of the package, the first inner metal pad is closest to a corner of the first device die than all other metal pads that are overlapped by the first device die (as obvious from modified Fig. 5 above).

Regarding claim 7, Kwon, Lin & Sri-Jayantha disclose the package of claim 1 and further disclose, further comprising a second inner metal pad (metal pad C, see further annotation in modified Fig. 5 below) immediately neighboring the first inner metal pad (metal pad A), wherein the second inner metal pad (metal pad C) is further surrounded by the plurality of non-elongated metal pads (metal pads B).


    PNG
    media_image8.png
    647
    622
    media_image8.png
    Greyscale


Regarding claim 8, Kwon, Lin & Sri-Jayantha disclose the package of claim 1 and further disclose, wherein the first inner metal pad is overlapped by at least a part of the first device die (as obviously seen in modified Fig. 5 below), and at least three of the plurality of non-elongated metal pads immediate neighboring the first inner metal pad (see as shown below) are not overlapped by the first device die.


    PNG
    media_image9.png
    647
    622
    media_image9.png
    Greyscale

 Regarding claim 10, Kown discloses,



    PNG
    media_image10.png
    516
    631
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    266
    475
    media_image11.png
    Greyscale



an encapsulant (150’) encapsulating the device die therein;
a plurality of solder regions (160) on a side (bottom side) of the device die,
……. and a plurality of metal pads (electrode pad 122, part of metal interconnection layer 120, para [0097]) between the plurality of solder regions and the device die, wherein the plurality of metal pads are in contact with the plurality of solder regions (as seen), 
wherein the plurality of metal pads comprise: 
a corner metal pad at a corner of the package (corner metal pad C/122 as shown in Fig. 7 above) ; 
an inner ……metal pad (metal pad A as marked above)….. 
and an inner non-elongated metal pad (metal pad B as marked above is non-elongated since they are round shaped, see Fig. 6, with two perpendicular axis are equal) having a third axis and a fourth axis in the top view of the package, wherein the third axis is perpendicular to, and is equal to, the fourth axis (as seen in Fig. 6 metal pad B is round so they obviously have two axis perpendicular and equal to each other)
, wherein both of the inner elongated metal pad and the inner non-elongated metal pad are surrounded by other metal pads (as marked above in modified Fig. 5 above) in the plurality of metal pads, 
and wherein the inner elongated metal pad (metal pad A) is fully encircled by a plurality of non- elongated metal pads (“non-elongated metal pads” as marked in modified Fig. 5 above i.e.  similar to metal pad B )
However, Kown does not explicitly disclose,
wherein some of the solder regions are electrically coupled to the device die;
elongated ……having a first axis and a second axis perpendicular to the first axis in a top view of the package, wherein the first axis is longer than the second axis; 
But Kwon further discloses, at least one inner interconnection layer may be further formed in the dielectric layer 110 (para [0103], para [0080]).
Meanwhile, Lin discloses, die 124 may be electrically connected to solder ball 600 via a interconnect formed in 590 (as marked in Fig, 11r below, para [0134]).


    PNG
    media_image5.png
    353
    684
    media_image5.png
    Greyscale


Thus it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify combined package such that an interconnect layers formed in 110 (Kwon, Fig. 8) are configured to couple some of the solder regions (160 overlapped by die 140) to die 140 such that some of the solder regions are electrically coupled to the device die, according to the disclosing of Lin above, in order to connect the die to external electrical components.
Kwon & Lin still does not explicitly disclose, 
elongated …having a first axis and a second axis perpendicular to the first axis in a top view of the package, wherein the first axis is longer than the second axis;
But Sri-Jayantha discloses, 
An elliptic pad at corner locations on a semiconductor chip not only increases the fatigue limit but also reduces the current density within the solder, resulting in a substantial mitigation of any encountered damage caused by electro migration and thereby enhanced reliability (see Fig. 4a Vs. Fig. 3(b), Col. 3, lines 7-10 , abstract).
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify Kwon & Lin such that contact electrode/pad of chip 140 is arranged according to Fig. 4(a) of Sri-Jayantha (see examiner modified Fig. 5 of Kwon below for illustration purpose), such that metal pad A is elongated (oval) and  having a first axis and a second axis perpendicular to the first axis in a top view of the package, wherein the first axis is longer than the second axis (pad A is oval so it obviously  has a first axis longer than the second axis) and a plurality of non-elongated metal pads (round shaped metal pad B with third and fourth axis equal as before which is not modified in combination) surrounding the first inner metal pad wherein the first inner metal pad has an elliptical top-view shape when viewed in a top view of the package( as seen pad A is oval so elliptical top-view shape), according to disclosing of Sri-Jayantha above, in order to increases the fatigue limit but also reduce the current density within the solder, resulting in a substantial mitigation of any encountered damage caused by electro migration and thereby enhanced reliability, as taught by Sri-Jayantha above.


    PNG
    media_image12.png
    631
    684
    media_image12.png
    Greyscale



Regarding claim 12, Kwon, Lin & Sri-Jayantha disclose the package of claim 10 and further disclose, wherein the plurality of non- elongated metal pads (metal pads B) fully surrounding the inner elongated metal pad (metal pad A) are all immediately neighboring the inner elongated metal pad (as seen in Fig. 5 above). 

Regarding claim 13, Kwon, Lin & Sri-Jayantha disclose the package of claim 10 and further disclose, wherein the inner elongated metal pad (metal pad A, see Fig. 5 below) and the inner non-elongated metal pad are immediately neighboring each other (as seen in Fig. 5 above), and are both fully encircled by the non-elongated metal pads.

    PNG
    media_image13.png
    631
    684
    media_image13.png
    Greyscale

Regarding claim 14, Kwon, Lin & Sri-Jayantha disclose the package of claim 10 and further disclose, wherein the inner elongated metal pad (metal pad A) is overlapped by the device die (140, as obvious from Fig. 5 above).

Regarding claim 22, Kwon, Lin & Sri-Jayantha disclose the package of claim 10 and further disclose, wherein all elongated metal pad in the package have oval top-view shape, and all non-elongated metal pads in the package have round top-view shapes (as seen in modified Fig. 5 above).

Allowable Subject Matter
Claims 3-4, 9 & 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and further filing terminal disclosure to overcome double patenting rejections.
With respect to claims 3-4, 9 & 15 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:
……and wherein the corner metal pad is elongated (Claims 3 & 4).
further comprising a second device die over and electrically coupling to the plurality of redistribution lines, wherein the first device die and the second device die are form a die group, and wherein each of corners of the die group is adjacent to an elongated metal pad that is among the plurality of metal pads (Claim 9). 
…wherein the inner non-elongated metal pad is further overlapped by the device die (Claim 15) 

Claims 16-20 are allowed
With respect to claim 16, the prior art made of record does not disclose or suggest either alone or in combination “wherein the first plurality of inner non-elongated metal pads and the elongated metal pad are overlapped by the device die, and TSMP20131689USo2Page 4 of 10a second plurality of inner non-elongated metal pads vertically offset from the device die” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.

Claims 17-20 are allowed being dependent on claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813          

/SHAHED AHMED/Primary Examiner, Art Unit 2813